MEYERS, Judge,
dissenting.
In affirming the court of appeals, this Court cites to a statute that was neither relied upon nor referenced to by either the defendant, in moving for the dismissal, or the trial court, in granting the defendant’s motion. See Tex.Crim.Proc.Code Ann. art. 42.12, § 5(c).1 In fact, the trial court cited no authority in its order granting defendant’s motion and both the defendant and the State, in their briefs to this Court, focus their discussions on whether Tex.Crim.Proc.Code Ann. art. 46.02, § 7 provided the trial court with the authority to dismiss the pending charges against the defendant. Thus, pursuant to both the ground upon which we granted the State’s petition for discretionary review and the' arguments that were fully briefed by both parties, this Court was to determine 1) whether art. 46.02, § 7 gave the trial court the authority to summarily dismiss the pending charges against the defendant and if not, then 2) was the trial court’s error in granting the dismissal order jurisdictional in nature or an ordinary legal error that the State had to preserve.
The majority, however, makes neither of the above determinations because, as they correctly note, the trial court had the statutory authority to dismiss the pending charges pursuant to art. 42.12, § 5(c) (formerly 42.12 § 3d(c)). Although the trial court did not specify the reason for granting defendant’s motion to dismiss, its decision will nevertheless be sustained if it is correct on any theory of law applicable to the case. Romero v. State, 800 S.W.2d 539, 543 (Tex.Crim.App.1990). The application of Romero to this case is problematic, however, because, by finding a ground upon which to support the trial court, the majority needed not and, thus, did not, address either the State’s ground for review or any other argument fully briefed by both parties.
For this reason, I would dismiss the State’s petition for discretionary review as improvidently granted.

. Art. 42.12, § 5(c) reads, in pertinent part:
The court may dismiss the proceedings and discharge the defendant prior to the expiration of the term of [deferred adjudication] probation if in its opinion the best interest of society and the defendant will be served.